Order entered October    q , 2012




                                            In The
                                    Court of Rppeatti
                           jfiftb 4Notrirt of Texao at         attas
                                     No. 05-12-01323-CR

                             ERIC JERMOND DAVIS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 363rd District Court
                                    Dallas County, Texas
                              Trial Court Cause No. F11-59063

                                          ORDER
       The Court GRANTS appellant's motion for extension of time to file defendant's notice

of appeal and pauper's oath. We consider the notice of appeal filed in this Court on September

27, 2012 timely filed.